327 F.2d 494
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DUBOIS CHEMICALS, INC., Respondent.
No. 20638.
United States Court of Appeals Fifth Circuit.
Jan. 24, 1964.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Robert A. Armstrong, Atty., N.L.R.B., Arnold Ordman, Gen. Counsel, Allison W. Brown, Jr., Atty., Washington, D.C., for petitioner.
Morris Jaffe, H. T. Bowyer, Bascom Thomas, Yandell Rogers, Jr., Wynne, McKenzie, Jaffe & Tinsley, and Bowyer & Thomas, Dallas, Tex., for respondent.
Before TUTTLE, Chief Judge, and HUTCHESON and GEWIN, Circuit Judges.
PER CURIAM.


1
The matters raised by this petition for enforcement are purely factual.  We find no basis to upset the essential findings of the Board.  The Order of the Board will be enforced.